Exhibit 10.1

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of July 15, 2009
(the “Closing Date”), is entered into by and between Taberna Loan Holdings I,
L.L.C., a Delaware limited liability company (“Seller”) and AG Park Lane I
Corp., a Delaware corporation (“Purchaser”).

RECITALS

WHEREAS, Seller is the holder of and beneficial owner of the assets described on
the attached Schedule A (the “Subject Assets”); and

WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to sell
to Purchaser, all of Seller’s right, title and interest in and to the Subject
Assets for the Purchase Price (defined below) and subject to the terms set forth
herein;

NOW THEREFORE, in consideration of the recitals and mutual promises herein and
other good and valuable consideration, the parties hereto agree as follows:

ARTICLE I

PURCHASE AND SALE

Section 1.01 Subject to the terms and conditions hereof, and in reliance upon
the representations and warranties of Seller set forth herein, Seller hereby
agrees to sell, transfer, convey, assign and deliver to Purchaser with full
title guarantee, and Purchaser hereby agrees to purchase from Seller, all of
Seller’s right, title and interest in the Subject Assets, in each case, on the
Closing Date, subject to the payment of the Purchase Price on the Transfer Date
(as defined below).

Section 1.02 On the Transfer Date, Purchaser shall pay to Seller an amount equal
to $15,800,000 plus accrued interest of $705,000 for the Subject Assets (the
“Purchase Price”), less an amount equal to $250,000 (the “Holdback”). Seller
shall, on the Transfer Date, reimburse Purchaser for its reasonable
out-of-pocket expenses in connection with its purchase of the Purchased Assets,
up to $50,000.

The Purchase Price, minus the Holdback, shall be paid by Purchaser to Seller or
its designee by federal funds wire transfer of immediately available federal
funds no later than 5:00 p.m. (New York City time) on the Transfer Date in
accordance with the wiring instructions specified in Schedule B attached hereto.
The Holdback shall be deposited with Citibank, N.A. (the “Escrow Agent”),
subject to the terms of that certain Indemnification Escrow Agreement, dated as
of the date hereof (the “Escrow Agreement”), by and among Seller, Purchaser and
the Escrow Agent. In respect of all Subject Assets, other than Zeroed-Out Bonds
that cannot be registered in the Purchaser’s name, upon receipt of evidence from
all applicable transfer agents for such Subject Assets that either (a) the
applicable Subject Assets have been re-registered from Seller to Purchaser or
(b) all transfer agents have received



--------------------------------------------------------------------------------

all necessary assignments, certificates and other documents necessary to
effectuate a transfer of all the applicable Subject Assets from Seller to
Purchaser, Purchaser shall provide written instruction to the Escrow Agent to
release the Holdback to Seller pursuant to the Escrow Agreement. As used in this
Agreement, “Zeroed-Out Bond” means any Subject Asset for which the par amount of
such Subject Asset has been reduced to zero under the governing documents of
such Subject Asset.

Section 1.03 The settlement of the purchase and sale of the Subject Assets shall
take place via email or at the offices of Cadwalader, Wickersham & Taft LLP, One
World Financial Center, New York, New York 10281 no later than 5:00 p.m. on
July 16, 2009 (the “Transfer Date”), time being of the essence.

Section 1.04 All of Seller’s right, title and interest in the Subject Assets and
the Original Assignment Documents (as defined below) shall pass to Purchaser on
the Closing Date, subject to the payment of the Purchase Price on the Transfer
Date. On or before the Transfer Date, Seller shall (a) for each Subject Asset
that is in uncertificated form, transfer such Subject Asset to Wilmington Trust
Company’s Account #2215 held with The Depository Trust Corporation in New York,
New York to be held by Wilmington Trust Company for the benefit of Purchaser and
(b) deliver, or cause to be delivered (as applicable), to Purchaser or its
designee (i) for each Subject Asset, an irrevocable direction letter executed by
Seller, in the form attached as Exhibit I to this Agreement, instructing the
recipient to pay with respect to such Subject Asset, all amounts payable under
such Subject Asset as directed by Purchaser (a “Direction Letter”), to be sent
to and countersigned by the applicable recipient, (ii) for each Subject Asset,
copies of the agreements, contracts, certificates and other documents pursuant
to which Seller acquired any right or interest in, or title to, such Subject
Asset (collectively, the “Original Assignment Documents”), (iii) for each
Subject Asset registered in the name of Seller, (1) with respect to any Subject
Asset that is a certificated security, such certificated security and (2) a
complete executed set of any transfer documents (including, without limitation,
all other certificates, assignments and bond powers), in form sufficient to
allow transfer and registration of the Subject Assets in the name of Purchaser
and (iv) for each Subject Asset registered in the name of a party other than the
Seller, (1) with respect to any Subject Asset that is a certificated security,
such certificated security, (2) a complete executed set of any transfer
documents (including, without limitation, all other certificates, assignments
and bond powers), in form sufficient to allow transfer and registration of such
Subject Asset in the name of Seller and (3) a complete executed set of any
transfer documents from Seller, in form sufficient to allow transfer and
registration of such Subject Asset in the name of Purchaser. The Subject Assets
shall not remain in the possession of Seller or any of its agents.

Section 1.05 As of the Closing Date, subject to the payment of the Purchase
Price on the Transfer Date, Purchaser shall be entitled to (i) receive all
interest and principal payments and other distributions paid in respect of all
Subject Assets and (ii) exercise all rights, including voting and corporate
rights and rights previously held by Seller under the corresponding Original
Assignment Documents, with respect to the Subject Assets, and Seller shall
exercise such rights on Purchaser’s behalf during the time in which Purchaser is
not the registered holder of any Subject Asset, solely as directed by Purchaser.
Seller hereby agrees to instruct each applicable trustee and servicer to
transfer all income in respect of Subject Assets directly to Purchaser.
Notwithstanding the foregoing, if any payment of income or other distribution
from Subject Assets is paid directly to Seller, each such payment received by
Seller

 

-2-



--------------------------------------------------------------------------------

shall be held by Seller for Purchaser’s benefit and promptly, but in no event
later than two (2) business days after receipt by Seller from Purchaser of a
notice of such misdirected payment, shall be remitted to Purchaser.
Notwithstanding the foregoing, if any payment of income or other distribution
from Subject Assets for the period prior to the Closing Date is paid directly to
Purchaser, each such payment received by Purchaser shall be held by Purchaser
for Seller’s benefit and promptly, but in no event later than two (2) business
days after receipt by Purchaser from Seller of a notice of such misdirected
payment, shall be remitted to Seller.

Section 1.06 Seller shall (i) convey to Purchaser good title to the Subject
Assets, free and clear of any liens, claims, encumbrances or rights of others
and (ii) not claim that the Subject Assets are part of the estate of Seller in
the event of the insolvency or bankruptcy of Seller.

Section 1.07 If (a) other than with respect to the Zeroed-Out Bonds that cannot
be registered in the Purchaser’s name, any Subject Asset is not transferred and
registered in the name of Purchaser on or before the earlier of (i) the date
that is 60 calendar days after Seller obtains knowledge or receives notice
originating from the applicable transfer agent for such Subject Asset that such
transfer agent is unable or unwilling to register such Subject Asset in the name
of Purchaser after Purchaser and Seller have, in good faith, delivered all
documents requested by such transfer agent or (ii) April 15, 2010 (the “Final
Registration Date”), in each case, for any reason, or (b) for any Subject Asset,
the Seller fails to comply with the provisions of Section 1.06, Seller shall
immediately repurchase the applicable Subject Asset, together with all other
Subject Assets issued by the issuer of such Subject Asset for which a copy of an
opinion to the effect that such Subject Asset constitutes indebtedness or will
not constitute equity for federal income tax purposes has not also been
delivered to Purchaser (collectively, the “Returned Assets”), at a purchase
price, not less than zero, equal to (A) the sum of (1) the aggregate Return
Price for such Returned Assets and (2) interest equal to the daily application
of the Interest Rate to the aggregate Return Price for such Returned Assets
during the Holding Period, minus (B) the sum of (i) any interest, principal and
other income actually received by Purchaser in respect of such Returned Assets
and (ii) any amount of the Holdback in respect of such Returned Assets that is
either actually received by Purchaser or for which Seller has provided the
Escrow Agent with an unqualified instruction to release such funds; provided
that, if the failure to re-register such Subject Asset as described in clause
(a) above is due solely to an act or omission of Purchaser, Seller shall have no
obligation to repurchase such Subject Asset; provided further, that, if the
applicable transfer agent has received all necessary documents to re-register
such Subject Asset (as requested by the applicable transfer agent), the Final
Registration Date shall be automatically extended to June 1, 2010. As used
herein, (x) “Holding Period” means, for any Returned Assets, the period
beginning on the Transfer Date and ending on the date on which Seller
repurchases such Returned Assets pursuant to this 0, (y) “Interest Rate” shall
mean a rate per annum equal to 10.5% and (z) “Return Price” shall mean, for such
Returned Assets, the amount listed for such Returned Assets on Schedule E.

 

-3-



--------------------------------------------------------------------------------

ARTICLE II

SECURITY INTEREST

Section 2.01 Purchaser and Seller confirm that the transaction contemplated
herein (the “Transaction”) is a purchase and sale of the Subject Assets and is
not loan transaction. In the event, for any reason, that the Transaction is
deemed by any court or regulatory authority, as a result of a change of law or
otherwise, not to be a purchase and sale of the Subject Assets, then the parties
understand and intend that this Agreement constitutes a “securities contract” as
that term is defined in Section 741(7) of the United States Bankruptcy Code. In
addition to the foregoing, (x) Seller hereby pledges to Purchaser as security
for the performance by Seller of its obligations under this Agreement and hereby
grants, assigns and pledges to Purchaser a fully perfected first-priority
security interest in the Subject Assets, together with any documents related or
ancillary thereto (including, without limitation, the Original Assignment
Documents) and all products and proceeds of any and all of the foregoing, in all
instances, whether now owned or hereafter acquired, now existing or hereafter
created (collectively, the “Collateral”) and (y) possession of any other
documentation relating to the Subject Assets by Seller shall constitute
constructive possession by Purchaser.

Section 2.02 For purposes of the grant of the security interest pursuant to this
Article, the Agreement shall be deemed to constitute a security agreement under
the New York Uniform Commercial Code (the “UCC”). Purchaser shall have all of
the rights and may exercise all of the remedies of a secured creditor under the
UCC and the other laws of the State of New York and Seller shall have all of the
rights and may exercise all of the remedies of a debtor under the UCC and the
other laws of the State of New York. In furtherance of the foregoing,
(a) Seller, at its sole cost and expense, shall cause to be filed in such
locations as may be necessary to perfect and maintain perfection and priority of
the security interest granted hereby, UCC 1 financing statements and
continuation statements (collectively, the “Filings”), and shall forward copies
of such Filings to Purchaser upon completion thereof, (b) Seller shall from time
to time take such further actions as may be reasonably requested by Purchaser to
maintain and continue the perfection and priority of the security interest
granted hereby (including marking its records and files to evidence the
interests granted to Purchaser hereunder) and (c) Seller hereby authorizes
Purchaser, at Purchaser’s option, to file any such Filings.

ARTICLE III

REPRESENTATIONS; WARRANTIES AND COVENANTS OF SELLER

Seller hereby represents, warrants and covenants to Purchaser, its successors
and assigns, that, as of the Transfer Date and, unless otherwise specified, as
of the date hereof:

Section 3.01 It is limited liability company, duly formed, validly existing and
in good standing under the laws of the State of Delaware, with power and
authority to own its properties and to conduct its business as such properties
are presently owned and such business is presently conducted and has been at all
relevant times, and such execution and delivery does not and will not violate
any law, regulation, ordinance, certificate of formation, limited liability
company agreement or rule applicable to it.

 

-4-



--------------------------------------------------------------------------------

Section 3.02 It has the requisite power and authority to execute and deliver
this Agreement and to carry out its terms; the execution, delivery and
performance of this Agreement have been duly authorized by it by all necessary
action; and this Agreement is its legal, valid, binding and enforceable
obligation, subject to (i) any applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting the enforceability of creditors’ rights generally and
(ii) general equitable principles, whether applied in a proceeding at law or in
equity.

Section 3.03 This Agreement has been duly executed and delivered by it.

Section 3.04 On the date hereof, it has delivered to Purchaser a certificate of
Seller, dated as of the date hereof, substantially in the form of Exhibit II,
with appropriate insertions and attachments (including, without limitation,
(i) copies of the resolutions of Seller’s sole member authorizing the execution
of this Agreement and the transactions contemplated herein, (ii) true, correct
and complete copies of the organizational documents of Seller and (iii) a
certificate as of a recent date from the Delaware Secretary of State evidencing
the good standing of Seller in the State of Delaware), satisfactory in form and
substance to Purchaser, executed by a duly authorized officer of the Seller.

Section 3.05 Reserved.

Section 3.06 It is currently solvent and able to pay its debts as they become
due. It is not subject and does not expect to be subject to (a) the institution
of proceedings to be adjudicated as bankrupt or insolvent, (b) the consent by it
to the institution of bankruptcy or insolvency proceedings against it, (c) the
filing by it of a petition or answer or consent seeking reorganization or relief
under the United States Bankruptcy Code or any other similar applicable law of
any applicable jurisdiction, (d) the consent by it to the filing of any such
petition or to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator or examiner (or other similar official) or of any substantial part
of its property or to the ordering of the winding up or liquidation of its
affairs, respectively, or the making by it of an assignment for the benefit of
creditors, or the admission by it in writing of its inability to pay its debts
generally as they become due, or the taking of any action by it in furtherance
of any such action; or (e) the entry of a decree or order by a court having
competent jurisdiction in the premises adjudging it as bankrupt or insolvent, or
approving as properly filed a petition seeking reorganization, arrangement,
examination, adjustment or composition of or in respect of it under the United
States Bankruptcy Code or any other applicable law of any applicable
jurisdiction, or appointing a receiver, liquidator, assignee, or sequestrator
(or other similar official) of it or of any substantial part of its property or
ordering the winding up or liquidation of its affairs.

Section 3.07 As of the Closing Date, it has and will deliver to Purchaser good
title to and is the sole beneficial owner of the Subject Assets free and clear
of any liens, security interests, pledges, claims, charges or other
encumbrances, whether under the Uniform Commercial Code as in effect in any
applicable jurisdiction or otherwise and, upon delivery of the Subject Assets to
Purchaser, Purchaser shall have good title to and will be the sole beneficial
owner of, the Subject Assets free and clear of any liens, security interests,
pledges, claims, charges or other encumbrances. It has not assigned, pledged or
otherwise encumbered any interest in any of the Subject Assets and there is no
purchaser in good faith having taken the Subject Assets without notice of
Adverse Claim (as such term is defined under Article 9 of the Uniform Commercial
Code as in effect in any applicable jurisdiction).

 

-5-



--------------------------------------------------------------------------------

Section 3.08 It has complied with all requirements of any applicable law and of
the underlying instruments governing (i) the transfer to it of the Subject
Assets and (ii) all transfers of the Subject Assets to Purchaser by it.

Section 3.09 It intends to treat the transfer of the Subject Assets to Purchaser
as a sale for accounting and any applicable regulatory purposes and its records
will reflect the transfer of the Subject Assets as a sale.

Section 3.10 No consent, license, approval or authorization of, filing with,
notice to or other act by or in respect of, any agency or governmental authority
or any other person is required of or with respect to it in connection with the
execution, delivery, performance, validity or enforceability of this Agreement.

Section 3.11 Each Subject Asset sold hereunder conforms in all material respects
to the applicable representations and warranties set forth in Exhibit IV
attached hereto, except as disclosed to Purchaser in writing prior to the
Closing Date.

Section 3.12 With respect to all of the Subject Assets sold hereunder, Seller
shall execute an omnibus power of attorney substantially in the form of
Exhibit V attached hereto irrevocably appointing Purchaser its attorney in fact
with full power and authority to (i) prepare and complete any transfer
documentation required by the applicable transfer agent for any Subject Asset to
effectuate the sale and transfer of such Subject Asset to Purchaser from Seller
and (ii) take such other steps as may be necessary or desirable to enforce
Purchaser’s rights in respect of such Subject Asset, including, but not limited
to, the right to prepare and execute bond powers, complete blanks in documents,
and sign assignments on behalf of Seller as its agent and attorney in fact. All
powers, authorizations and agencies contained in this Agreement are coupled with
an interest and are irrevocable without Purchaser’s consent.

Section 3.13 Seller is owned 100% by Taberna Realty Finance Trust and is and has
always been treated as a qualified REIT subsidiary of Taberna Realty Finance
Trust as defined in Section 856 of Internal Revenue Code of 1986, as amended
(the “Code”).

Section 3.14 As of the Transfer Date, all of the equity of each Subject Asset
Issuer is and has always been 100% owned by Seller for federal income tax
purposes and each Subject Asset Issuer is and has always been a qualified REIT
subsidiary of Taberna Realty Finance Trust as defined in Section 856 of the
Code. For purposes of this representation, “Subject Asset Issuer” shall mean
each of (a) Bear Stearns ARM Trust Series 2005-7, (b) Bear Stearns ARM Trust
Series 2005-9, (c) Citigroup Mortgage Loan Trust 2005-11, (d) Merrill Lynch
Mortgage Investors Trust, Series 2005-A9, (e) CWABS Trust 2005-HYB9, and
(f) Merrill Lynch Mortgage Backed Securities Trust, Series 2007-2.

Section 3.15 Taberna Realty Finance Trust is and has always been a real estate
investment trust (a “REIT”) for federal income tax purposes and is and has
always been entitled to a dividends paid deduction under Section 857 of the
Code.

 

-6-



--------------------------------------------------------------------------------

Section 3.16 RAIT Financial Trust is and has always been a REIT for federal
income tax purposes and is and has always been entitled to a dividends paid
deduction under Section 857 of the Code.

Section 3.17 Other than as described on Schedule D attached hereto, Seller and
each of its affiliates has timely filed all federal income and state income and
franchise Tax returns and all other material Tax returns that are required to be
filed by them and have timely paid all Taxes due, except for any such taxes as
are being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves in conformity
with GAAP have been provided. The charges, accruals and reserves on the books of
Seller and its affiliates in respect of Taxes and other governmental charges are
adequate and maintained in accordance with GAAP. For purposes of this
representation, “Tax” means any Federal, state, local or foreign tax, fee or
other like assessment or charge of any kind, including, without limitation, any
net income, alternative or add-on minimum tax, gross income, gross receipts,
sales, use, ad valorem, value-added, transfer, franchise, profits, license,
withholding on amounts paid to or by the taxpayer, payroll, employment, excise,
severance, stamp, capital stock, occupation, property, environmental or windfall
tax, premium, customs duty or other tax, together with any interest and penalty
additions to tax.

Section 3.18 Seller has transferred to Purchaser all of the equity of Bear
Stearns ARM Trust Series 2005-7 for federal income tax purposes and has provided
Purchaser with an opinion for any financial instrument issued by Bear Stearns
ARM Trust Series 2005-7, or of which Bear Stearns ARM Trust Series 2005-7 is a
counterparty, that is not transferred to Purchaser to the effect that each such
instrument constitutes indebtedness or will not constitute equity for federal
income tax purposes.

Section 3.19 Seller has transferred to Purchaser all of the equity of Bear
Stearns ARM Trust Series 2005-9 for federal income tax purposes and has provided
Purchaser with an opinion for any financial instrument issued by Bear Stearns
ARM Trust Series 2005-9, or of which Bear Stearns ARM Trust Series 2005-9 is a
counterparty, that is not transferred to Purchaser to the effect that each such
instrument constitutes indebtedness or will not constitute equity for federal
income tax purposes.

Section 3.20 Seller has transferred to Purchaser all of the equity of Citigroup
Mortgage Loan Trust 2005-11 for federal income tax purposes and has provided
Purchaser with an opinion for any financial instrument issued by Citigroup
Mortgage Loan Trust 2005-11, or of which Citigroup Mortgage Loan Trust 2005-11
is a counterparty, that is not transferred to Purchaser to the effect that each
such instrument constitutes indebtedness or will not constitute equity for
federal income tax purposes.

Section 3.21 Seller has transferred to Purchaser all of the equity of Merrill
Lynch Mortgage Investors Trust, Series 2005-A9 for federal income tax purposes
and has provided Purchaser with an opinion for any financial instrument issued
by Merrill Lynch Mortgage Investors Trust, Series 2005-A9, or of which Merrill
Lynch Mortgage Investors Trust, Series 2005-A9 is a counterparty, that is not
transferred to Purchaser to the effect that each such instrument constitutes
indebtedness or will not constitute equity for federal income tax purposes.

 

-7-



--------------------------------------------------------------------------------

Section 3.22 Seller has transferred to Purchaser all of the equity of CWABS
Trust 2005-HYB9 for federal income tax purposes and has provided Purchaser with
an opinion for any financial instrument issued by CWABS Trust 2005-HYB9, or of
which CWABS Trust 2005-HYB9 is a counterparty, that is not transferred to
Purchaser to the effect that each such instrument constitutes indebtedness or
will not constitute equity for federal income tax purposes.

Section 3.23 Seller has transferred to Purchaser all of the equity of Merrill
Lynch Mortgage Backed Securities Trust, Series 2007-2 for federal income tax
purposes and has provided Purchaser with an opinion for any financial instrument
issued by Merrill Lynch Mortgage Backed Securities Trust, Series 2007-2, or of
which Merrill Lynch Mortgage Backed Securities Trust, Series 2007-2 is a
counterparty, that is not transferred to Purchaser to the effect that each such
instrument constitutes indebtedness or will not constitute equity for federal
income tax purposes.

Section 3.24 Seller shall deliver to Purchaser at or prior to the Closing Date a
certificate, in form and substance satisfactory to Purchaser and consistent with
Treasury Regulation Section 1.897-2(h)/1.1445-2, certifying that the transfer of
each Subject Asset is exempt from withholding pursuant to the Foreign Investment
in Real Property Tax Act.

Section 3.25 From time to time, Seller shall execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take such actions, as Purchaser may reasonably request for the purposes of
implementing or effectuating the provisions of this Agreement, or of more fully
transferring or renewing the rights of Purchaser with respect to the Subject
Assets and the Collateral (or with respect to any additions thereto or
replacements or proceeds thereof) pursuant hereto. Upon the exercise by
Purchaser of any power, right, privilege or remedy pursuant to this Agreement
which requires any consent, approval, recording, qualification or authorization
of any governmental authority, Seller will execute and deliver, or will cause
the execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Purchaser may be required to obtain from
Seller for such governmental consent, approval, recording, qualification or
authorization. Notwithstanding anything contained herein to the contrary, in the
event that the Purchaser determines in good faith that the Zeroed-Out Bonds can
be registered in the name of the Purchaser, Seller shall execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take such actions, as Purchaser may request for the purposes of
implementing or effectuating (a) the transfer and registration of such
Zeroed-Out Bonds in the name of Purchaser and (b) the provisions of this
Agreement, or of more fully transferring or renewing the rights of Purchaser
with respect to such Zeroed-Out Bonds and the Collateral ancillary and related
thereto (or with respect to any additions thereto or replacements or proceeds
thereof) pursuant hereto.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents, warrants and covenants to Seller, its successors
and assigns, that, as of the Transfer Date and, unless otherwise specified, as
of the date hereof:

Section 4.01 Purchaser has been duly formed and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with power
and authority to own its properties and to conduct its business as such
properties are presently owned and such business is presently conducted and has
been at all relevant times and such execution and delivery does not and will not
violate any law, regulation, ordinance, certificate of incorporation, bylaw or
rule applicable to it. Purchaser is, and will be upon completion of an offering
and sale of preferred shares to 100 or more shareholders on or before
January 30, 2010, organized in conformity with the requirements for
qualification and taxation as a REIT pursuant to Section 856 through 860 of the
Code, and that it will qualify as a REIT for its taxable year ending
December 31, 2009.

 

-8-



--------------------------------------------------------------------------------

Section 4.02 Purchaser is acquiring the Subject Assets for its own account for
investment purposes only and not with a view to, or for the resale in connection
with, any “distribution” thereof in violation of the Securities Act of 1933, as
amended (the “Act”).

Section 4.03 Purchaser understands that the Subject Assets have not been
registered under the Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of Purchaser’s
investment intent as expressed herein.

Section 4.04 Purchaser further understands that the Subject Assets must be held
indefinitely unless subsequently registered under the Act and qualified under
any applicable state securities laws, or unless exemptions from registration and
qualification are otherwise available.

Section 4.05 Purchaser is an “accredited investor” as such term is defined in
Rule 501 of Regulation D promulgated under the Act and is a Delaware corporation
whose principal office is located in New York.

Section 4.06 Purchaser has the requisite power and authority to execute and
deliver this Agreement and to carry out its terms; the execution, delivery and
performance of this Agreement have been duly authorized by it by all necessary
action; and this Agreement is its legal, valid, binding and enforceable
obligation, subject to (i) any applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting the enforceability of creditors’ rights generally and
(ii) general equitable principles, whether applied in a proceeding at law or in
equity.

Section 4.07 This Agreement has been duly executed and delivered by Purchaser.

Section 4.08 On the date hereof, it has delivered to Seller a certificate of
Purchaser, dated as of the date hereof, substantially in the form of Exhibit
III, with appropriate insertions and attachments (including, without limitation,
(i) copies of the resolutions of Purchaser’s board of directors authorizing the
execution of this Agreement and the transactions contemplated herein, (ii) true,
correct and complete copies of the organizational documents of Purchaser and
(iii) a certificate as of a recent date from the Delaware Secretary of State
evidencing the good standing of Purchaser in the State of Delaware),
satisfactory in form and substance to Seller, executed by a duly authorized
officer of the Purchaser.

 

-9-



--------------------------------------------------------------------------------

Section 4.09 Purchaser is currently solvent and able to pay its debts as they
become due.

Section 4.10 It has complied with all requirements of any applicable law and of
the underlying instruments governing the transfer to it of the Subject Assets.

Section 4.11 Purchaser intends to treat the transfer of the Subject Assets from
Seller to Purchaser as a sale for accounting and any applicable regulatory
purposes and Purchaser’s records will reflect the transfer from Seller to
Purchaser as a sale.

Section 4.12 No consent, license, approval or authorization of, filing with,
notice to or other act by or in respect of, any agency or governmental authority
or any other person is required of or with respect to it in connection with the
execution, delivery, performance, validity or enforceability of this Agreement

Section 4.13 From time to time, Purchaser shall execute and deliver, or cause to
be executed and delivered, such additional instruments, certificates or
documents, and take such actions, as Seller may reasonably request for the
purposes of implementing or effectuating the provisions of this Agreement, or of
more fully transferring or renewing the rights of Purchaser with respect to the
Subject Assets pursuant hereto.

ARTICLE V

NOTICES

All demands, notices and communication hereunder shall be in writing and shall
be deemed to have been duly given if personally delivered to or mailed by
registered mail, postage prepaid, or transmitted by facsimile and confirmed by a
similar mailed writing, as follows:

If to Seller:

c/o RAIT Financial Trust

2929 Arch Street

17th Floor

Philadelphia, PA 19104

Attention: Chief Legal Officer

Tel: (215) 243-9033

Fax: (215) 243-9064

 

-10-



--------------------------------------------------------------------------------

with a copy to:

Ledgewood

1900 Market Street, Suite 750

Philadelphia, PA 19103

Attention: Lisa A. Ernst

Tel: (215) 731-9450

Fax: (215) 735-2513

If to Purchaser:

c/o Angelo Gordon & Co.

245 Park Avenue

New York, NY 10167

Attention: Mr. Jonathan Lieberman and Mr. Aaron Ong

Tel: (212) 883-4136

Fax: (212) 972-0867

with a copy to:

Cadwalader Wickersham & Taft LLP

One World Financial Center

New York, New York 10281

Attention: Karen Gelernt

Tel: (212) 504-6000

Fax: (212) 504-6666

ARTICLE VI

RESERVED.

ARTICLE VII

SET-OFF

In addition to any rights and remedies of Purchaser or Seller provided by law,
each party shall have the right, without prior notice to the other party, any
such notice being expressly waived by each party to the extent permitted by
applicable law, upon any amount becoming due and payable by one party hereunder
(including, without limitation, any repurchase price) to set-off and appropriate
and apply against such amount any and all credits, indebtedness or claims
(including without limitation, any holdbacks of Purchase Price) to the other
party, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by one party to or
for the credit or the account of the other party.

 

-11-



--------------------------------------------------------------------------------

ARTICLE VIII

SEVERABILITY

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

ARTICLE IX

GOVERNING LAW

THIS AGREEMENT AND ALL MATTERS RELATING TO OR ARISING OUT OF THIS AGREEMENT
(WHETHER IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

ARTICLE X

SUBMISSION TO JURISDICTION

AND WAIVER OF JURY TRIAL

The parties hereto hereby irrevocably submit to the non-exclusive jurisdiction
of any New York state or federal court sitting in the borough of Manhattan in
the city of New York in any action or proceeding arising out of or relating to
this Agreement, and such parties hereby irrevocably agree that all claims in
respect of such action or proceeding may be heard and determined in such New
York state or federal court. The parties hereto hereby irrevocably waive, to the
fullest extent that they may legally do so, the defense of an inconvenient forum
to the maintenance of such action or proceeding. The parties hereto irrevocably
consent to the service of any and all process in any action or proceeding by the
mailing or delivery of copies of such process to each such party at the address
specified in Article V of this Agreement. The parties hereto agree that a final
non-appealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

EACH OF SELLER AND PURCHASER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM HEREIN.

 

-12-



--------------------------------------------------------------------------------

ARTICLE XI

COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

ARTICLE XII

AMENDMENTS

This Agreement shall not be amended without the written agreement of each party
hereto.

ARTICLE XIII

SURVIVAL

The representations, warranties and covenants of the parties contained in this
Agreement shall survive the Closing Date for three years; provided, that any
liability of either party arising under this Agreement prior to the third
anniversary of the Closing Date shall survive such termination.

ARTICLE XIV

GENERAL INTERPRETIVE PRINCIPLES

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:

(a) the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;

(b) accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles (“GAAP”);

(c) references herein to “Articles”, “Sections”, “Subsections”, “Paragraphs”,
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, Paragraphs and other subdivisions of this
Agreement;

(d) a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

(e) the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision;

 

-13-



--------------------------------------------------------------------------------

(f) the term “include” or “including” shall mean without limitation by reason of
enumeration;

(g) all times specified herein (unless expressly specified otherwise) are local
times in New York, New York unless otherwise stated; and

(h) all references herein to “good faith” means good faith as defined in
Section 1-201(19) of the UCC as in effect in the State of New York.

[SIGNATURE PAGES FOLLOW]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date hereof.

 

TABERNA LOAN HOLDINGS I, L.L.C.,     a Delaware limited liability company By:  
Taberna Realty Finance Trust,   its sole member By:  

/s/ James J. Sebra

Name:  

James J. Sebra

Its:   Authorized Signatory

Purchase and Sale Agreement Signature Page



--------------------------------------------------------------------------------

AG PARK LANE I CORP. By:  

/s/ Jonathan Lieberman

Name:   Jonathan Lieberman Title:   Authorized Signatory

Purchase and Sale Agreement Signature Page



--------------------------------------------------------------------------------

Schedule A

Subject Assets

 

Bloomberg
Deal Name   Bond
Name   Original Face
Amount   CUSIP   ISIN BSARM
2005-7   B-1   $ 17,554,000   07387ADA0   US07387ADA07   B-2   $ 4,760,000  
07387ADB8   US07387ADB89   B-3   $ 2,975,000   07387ADC6   US07387ADC62   B-4  
$ 2,975,000   07387ADD4   US07387ADD46   B-5   $ 2,083,000   07387ADE2  
US07387ADE29   B-6   $ 1,486,936   07387ADF9   US07387ADF93   X   $ 563,209,000
  07387ACZ6   US07387ACZ66 BSARM
2005-9   B-1   $ 24,250,000   07387AEK7   US07387AEK79   B-2   $ 7,895,000  
07387AEL5   US07387AEL52   B-3   $ 4,512,000   07387AEM3   US07387AEM36   B-4  
$ 5,076,000   07387AEN1   US07387AEN19   B-5   $ 3,948,000   07387AEP6  
US07387AEP66   B-6   $ 2,255,635   07387AEQ4   US07387AEQ40   X   $
1,079,988,000   07387AEJ0   US07387AEJ07 CMLTI
2005-11   M   $ 6,462,000   17307GX37   US17307GX371   B-1   $ 12,542,000  
17307GX45   US17307GX454   B-2   $ 4,561,000   17307GX52   US17307GX520   B-3  
$ 3,041,000   17307GX60   US17307GX603   B-4   $ 1,520,000   17307GX78  
US17307GX785   B-5   $ 1,520,000   17307GX86   US17307GX868   B-6   $ 1,520,139
  17307GX94   US17307GX942   X   $ 728,972,000   17307GX29   US17307GX298 MLMI
2005-A9   M-1   $ 16,230,000   59020UW92   US59020UW927   M-2   $ 7,419,000  
59020UX26   US59020UX263   M-3   $ 4,637,000   59020UX34   US59020UX347   1-A-2
  $ 2,383,000   59020UV85   US59020UV853   3-A-2   $ 6,108,000   59020UW35  
US59020UW356   4-A-2   $ 4,885,000   59020UW50   US59020UW505   5-A-2   $
3,153,000   59020UW76   US59020UW760   B-1   $ 3,709,000   59020UX42  
US59020UX420   B-2   $ 3,246,000   59020UX59   US59020UX594   B-3   $ 2,321,200
  59020UX67   US59020UX677 CWHL
2005-HYB9   M-2   $ 5,426,000   126670KC1   US126670KC14   B-1   $ 17,135,000  
126670KD9   US126670KD96   B-2   $ 12,556,000   126670KE7   US126670KE79   B-3  
$ 9,710,000   126670KF4   US126670KF45   B-4   $ 5,141,000   126670KG2  
US126670KG28   B-5   $ 3,426,827   126670KH0   US126670KH01

 

A-1



--------------------------------------------------------------------------------

Bloomberg
Deal Name   Bond
Name   Original Face
Amount   CUSIP   ISIN   1-IO   $ 63,153,489   126670JR0   US126670JR02   2-IO  
$ 144,278,090   126670JS8   US126670JS84   3-IO   $ 353,685,016   126670JT6  
US126670JT67   4-IO   $ 113,572,450   126670JU3   US126670JU31   5-IO   $
84,873,485   126670LG1   US126670LG19 MLMBS
2007-2   XA   $ 619,161,000   59025GAC5     M-1   $ 14,212,000   59025GAD3    
M-2   $ 4,844,000   59025GAE1     M-3   $ 2,584,000   59025GAF8     B-1   $
1,938,000   59025GAG6     B-2   $ 1,615,000   59025GAH4     B-3   $ 1,615,567  
59025GAJ0  

Bear Stearns ARM Trust Series 2005-7 Certificate No. 4

Percentage Interest: 100%

Bear Stearns ARM Trust Series 2005-9 Certificate No. 4

Percentage Interest: 100%

Citigroup Mortgage Loan Trust 2005-11 Certificate No. 1

Percentage Interest: 100%

Merrill Lynch Mortgage Investors Trust, Series 2005-A9 Certificate No. OT_2

Percentage Interest: 100%

CWABS Trust 2005-HYB9 Certificate No. 1

Percentage Interest: 100%

Merrill Lynch Mortgage Backed Securities Trust, Series 2007-2 Certificate No. 1

Percentage Interest: 100%

 

A-2



--------------------------------------------------------------------------------

Schedule B

Wiring Instructions

[Omitted]

 

B-1



--------------------------------------------------------------------------------

Schedule C

Reserved.

 

C-1



--------------------------------------------------------------------------------

Schedule D

Tax Issues

1. Seller failed to pay franchise tax in the State of Delaware for tax year
2008. Seller paid such tax on July 10, 2009.

 

D-1



--------------------------------------------------------------------------------

Schedule E

 

Bloomberg Deal Name

   Return Price

MLMBS 2007-2

   $ 1,300,000

CWHL 2005-HYB9

   $ 1,605,000

MLMI 2005-A9

   $ 3,200,000

BSARM 2005-7

   $ 3,000,000

BSARM 2005-9

   $ 4,500,000

CMLTI 2005-11

   $ 2,900,000

 

E-1



--------------------------------------------------------------------------------

Exhibit I

FORM OF DIRECTION LETTER

TABERNA LOAN HOLDINGS I, LLC

2929 ARCH STREET

17th FLOOR

PHILADELPHIA, PENNSYLVANIA 19104

DIRECTION LETTER

AS OF JULY 15, 2009

Ladies and Gentlemen:

Please refer to that certain [Indenture], dated [Date] among [Issuer] and
[Indenture Trustee] (the “Indenture Trustee”).

You are advised as follows, effective as of the date of this letter.

Assignment of Interest. Taberna Loan Holdings I, L.L.C. (“Taberna”) has entered
into a Purchase and Sale Agreement, dated as July 15, 2009 (as the same may be
amended and/or restated from time to time, the “Purchase and Sale Agreement”),
with AG Park Lane I Corp. (“Purchaser”) and has assigned all of its rights,
interests and remedies to Purchaser in the following notes with respect to
[Issuer] (collectively, the “Notes”):

 

Note

  

CUSIP

                                                                              
    

Zeroed-Out Bonds. By its refusal , if any, to re-register any of the Notes in
the name of Purchaser due to such Notes having a principal balance of zero,
[Indenture Trustee] indicates that such Notes (“Zeroed-Out Bonds”) are no longer
outstanding. However, to the extent any registered holder of a Zeroed-Out Bond
is or becomes entitled to exercise any rights in respect of any Zeroed-Out Bond,
only Purchaser may exercise such rights as if Purchaser were the registered
holder of such Zeroed-Out Bonds.

 

Exhibit I-1



--------------------------------------------------------------------------------

Direction of Funds. In connection with the sale of the Notes by Taberna to
Purchaser pursuant to the Purchase and Sale Agreement, Taberna and Purchaser
hereby direct the [Indenture Trustee] to disburse, by wire transfer, any and all
payments to be made under or in respect of the Notes to the following account at
Wilmington Trust Company, for the benefit of Purchaser:

Wilmington Trust Company

ABA 031 100 092

Acct Name: AG Park Lane I Corp. Account

Acct. # 093997-000

Attn: Dorri Costello, Ext. 6194

This direction shall remain in effect unless and until Purchaser has notified
the [Indenture Trustee] otherwise in writing.

Modifications, Waivers, Etc. No modification, waiver, deferral, or release (in
whole or in part) of any party’s obligations in respect of the Notes, or of any
collateral for any obligations in respect of the Notes, shall be effective
without the prior written consent of Purchaser.

[Signature Pages Follows]

 

Exhibit I-2



--------------------------------------------------------------------------------

Very truly yours,

 

TABERNA LOAN HOLDINGS I, LLC By:   Taberna Realty Finance Trust, its sole member
By:  

 

Name:   Title:   Date:  

 

Exhibit I-3



--------------------------------------------------------------------------------

Exhibit II

FORM OF OFFICER’S CERTIFICATE OF SELLER

TABERNA LOAN HOLDINGS I, LLC

ASSISTANT SECRETARY’S CERTIFICATE

I, Siu Yan Chan, being the duly elected Assistant Secretary of Taberna Realty
Finance Trust, a Maryland real estate investment trust (the “Trust”), the sole
member of TABERNA LOAN HOLDINGS I, LLC, a Delaware limited liability company
(the “Company”) do hereby certify that:

1. Attached hereto as Exhibit “A” is a true and complete copy of the Certificate
of Formation of the Company certified by the Secretary of the State of Delaware
and said Certificate has not been otherwise amended, modified or cancelled and
is in full force and effect as of the date hereof.

2. Attached hereto as Exhibit “B” is a true and complete copy of the Amended and
Restated Limited Liability Company Agreement of the Company, as amended, and
said Agreement has not been otherwise amended, modified or cancelled and is in
full force and effect as of the date hereof.

3. Attached hereto as Exhibit “C” is a true and complete copy of the resolutions
duly adopted by the Company’s sole member, and such resolutions have not been
rescinded, amended or modified, and remain in full force and effect as of the
date hereof.

4. Attached hereto as Exhibit “D” is a Certificate of Good Standing for the
Company issued by the Secretary of the State of Delaware confirming that the
Company remains in good standing as of the date thereon.

I further certify that the below named persons have been duly elected (or
appointed) and have duly qualified as, and on this day are, officers of the
Trust as sole member of the Company holding their respective offices below set
opposite their names, and the signatures below set opposite their names are
their genuine signatures:

 

NAME

      

OFFICE

       

SIGNATURE

Raphael Licht      Chief Operating Officer      

 

James Sebra      Chief Accounting Officer      

 

 

Exhibit II-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Assistant Secretary’s
Certificate this             day of July, 2009.

 

 

Siu Yan Chan, Assistant Secretary

 

Exhibit II-2



--------------------------------------------------------------------------------

Exhibit III

FORM OF OFFICER’S CERTIFICATE OF PURCHASER

AG PARK LANE I CORP.

OFFICER’S CERTIFICATE

The undersigned, Joseph R. Wekselblatt, hereby certifies that he is the
Secretary of AG Park Lane I Corp., a Delaware corporation (the “Company”). The
undersigned, in his capacity as an officer of the Company, hereby certifies as
follows:

1. Attached as Exhibit A is a true and complete copy of the Certificate of
Incorporation of the Company, dated July 10, 2009, and it has not been modified,
amended or rescinded and remains in full force and effect at and as of the date
hereof.

2. Attached as Exhibit B is a true and complete copy of By-Laws of the Company,
and it has not been modified, amended or rescinded and remains in full force and
effect at and as of the date hereof.

3. Attached as Exhibit C is a copy of the unanimous written consent of the
directors of the Company (the “Directors”), dated as of July    , 2009, and it
has not been modified, amended or rescinded and remains in full force and effect
at and as of the date hereof.

4. Each of the following individual is duly qualified to act as an officer of
the Company, in the capacity set forth opposite his respective name at and as of
the date hereof. The signature set forth opposite his respective name is a true
and genuine signature, and he is authorized to execute any and all documents on
behalf of the Company:

 

Name

      

Office

       

Signature

John M. Angelo      Chief Executive Officer      

 

Michael L. Gordon      Chief Operating Officer      

 

Kirk Wickman      Chief Administrative Officer, General Counsel; Treasurer      

 

Joseph R. Wekselblatt      Chief Financial Officer, Secretary      

 

Jonathan Lieberman      President      

 

 

Exhibit III-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of July     ,
2009

 

 

Joseph R. Wekselblatt

I, Kirk Wickman, as Chief Administrative Officer and General Counsel of the
Company, hereby certify that Joseph R. Wekselblatt is the Secretary of the
Company and that the signature above is his genuine signature.

IN WITNESS WHEREOF, I have hereunto signed my name as of July     , 2009.

 

 

Kirk Wickman

 

Exhibit III-2



--------------------------------------------------------------------------------

Exhibit A

[Certificate of Incorporation]

 

Exhibit III-3



--------------------------------------------------------------------------------

Exhibit B

[By-Laws]

 

Exhibit III-4



--------------------------------------------------------------------------------

Exhibit C

[Unanimous Written Consent of the Directors]

 

Exhibit III-5



--------------------------------------------------------------------------------

Exhibit IV

REPRESENTATIONS AND WARRANTIES

REGARDING THE SUBJECT ASSETS

 

1. Such Subject Asset is a certificated security in registered form, or is in
uncertificated form and held through the facilities of (a) The Depository Trust
Corporation in New York, New York, or (b) such other clearing organization or
book-entry system as is approved in writing by the Purchaser.

 

2. As of the date of its issuance, such Subject Asset complied in all material
respects with, or was exempt from, all requirements of federal, state or local
law relating to the issuance thereof including, without limitation, any
registration requirements of the Act.

 

3. Except as provided to Purchaser on or before the Closing Date, there is no
document that by its terms modifies or affects the rights and obligations of the
holder of such Subject Asset or any other agreement relating to such Subject
Asset, and, since issuance, there has been no material change or waiver to any
term or provision of any such document, instrument or agreement.

 

4. Seller has provided Purchaser with all reports from the applicable trustee
and servicer for each Subject Asset. The Seller does not know of any material
inaccuracy in any such servicer report or trustee report.

 

Exhibit IV-1



--------------------------------------------------------------------------------

Exhibit V

FORM OF POWER OF ATTORNEY

Know All Men by These Presents, that TABERNA LOAN HOLDINGS I, L.L.C. (“Seller”),
does hereby irrevocably appoint AG PARK LANE I CORP. (“Purchaser”), its
attorney-in-fact to act in Seller’s name, place and stead in any way which
Seller could do with respect to (i) the preparation and completion of any
transfer documentation required by the applicable transfer agent for any Subject
Asset purchased by Purchaser pursuant to the Purchase and Sale Agreement, dated
as of July 15, 2009, between Seller and Purchaser, to effectuate the sale and
transfer of such Subject Asset to Purchaser from Seller and (ii) take such other
steps as may be necessary or desirable to enforce Purchaser’s rights in respect
of such Subject Asset and any related documentation including, but not limited
to, the right to prepare and execute bond powers, complete blanks in documents,
and sign assignments on behalf of Seller as its agent and attorney in fact. This
power of attorney is a power coupled with an interest and is irrevocable without
Purchaser’s consent.

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OR SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY FROM PURCHASER, AND
SELLER ON ITS OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO
INDEMNIFY AND HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL
CLAIMS THAT MAY ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY
HAVING RELIED ON THE PROVISIONS OF THIS INSTRUMENT.

IN WITNESS WHEREOF, Seller has caused this Power of Attorney to be executed this
15th day of July, 2009.

 

TABERNA LOAN HOLDINGS I, L.L.C.,     a Delaware limited liability company By:  
Taberna Realty Finance Trust,   its managing member By:  

 

Name:  

 

Its:   Authorized Signatory

 

Exhibit V-1